Citation Nr: 0828064	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  07-25 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from August 1970 to February 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas, granting the veteran service connection for PTSD and 
assigning a disability rating of 30 percent.  

During the pendency of this claim, the veteran has raised 
claims of service connection for erectile dysfunction, 
neurosis, and alcohol abuse, to include as secondary to PTSD, 
that have not yet been adjudicated.  These claims have not 
been developed for appellate review by the Board and are 
referred to the RO for appropriate disposition.  The Board 
also notes a recent letter in which the veteran asserted that 
a back problem needed to be addressed.  Review of the file 
shows that the veteran claimed a non-service-connected 
pension based on a back injury at work and the claim was 
denied in 1996.  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by anxiety, depressed 
mood, suspiciousness, chronic sleep impairment, and 
occasional short-term memory loss.  

2.  The service-connected PTSD results in occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behaviour, self-care, and conversation normal).  

3.  The service-connected PTSD is not produce occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; or disturbances of motivation and mood; resulting 
in difficulty in establishing and maintaining effective work 
and social relationships.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.132, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The veteran's claim for an initial disability rating in 
excess of 30 percent for PTSD arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's private and VA treatment records, and in 
May 2006 and June 2007, he was afforded formal VA 
examinations. The Board finds that no additional assistance 
is required to fulfill VA's duty to assist. Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

The General Rating Formula for Mental Disorders, including DC 
9411, at 38 C.F.R. § 4.130 provides the following ratings for 
psychiatric disabilities.  A 30 percent evaluation is 
provided for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behaviour, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.  

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV)).  

Scores ranging from 41 to 50 illustrate serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships. 

Facts and Analysis 

The veteran was granted service connection in a July 2006 RO 
decision.  The RO assigned a disability rating of 30 percent 
under Diagnostic Code 9411, effective from November 21, 2005.  
The veteran contends that he is entitled to an initial 
disability rating in excess of 30 percent for his service-
connected PTSD since November 21, 2005.  However, upon review 
of the evidence of record, the Board finds that at no time 
during the pendency of the veteran's claim has he been 
entitled to a disability rating in excess of 30 percent.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

In May 2006, the veteran was afforded a VA PTSD examination.  
The examiner noted that the veteran was hypervigilant and had 
difficulty concentrating.  The examiner also noted that the 
veteran had a depressed mood with anxiety.  The examiner 
further concluded that the veteran suffered from chronic 
sleep impairment and impaired impulse control.  The veteran 
reported being unemployed at this time, and stated that he 
had no friends.  The veteran was currently separated from his 
third wife at this time.  

Additionally, the veteran reportedly denied having any panic 
attacks during this examination.  The veteran also denied any 
current suicidal or homicidal ideations.  The examiner noted 
that the veteran's speech was not irrelevant, illogical, or 
obscured.  The examiner concluded that the veteran had no 
thought impairment, and his gross memory was intact.  
Finally, the examiner noted that the veteran did not suffer 
from hallucinations or delusions.  A GAF score of 55 was 
assigned upon the conclusion of the examination, which is 
representative of more moderate symptoms.

The record also contains a psychiatric evaluation dated 
August 2006 and October 2006 from a Dr. R-C.  The veteran 
reported to Dr. R-C that he had chronic sleep impairment, 
often awakening due to nightmares.  The veteran also reported 
having no gainful employment at this time and currently 
living with his mother.  

Dr. R-C also noted that the veteran described feelings of 
worthlessness and hopelessness, but the veteran denied being 
suicidal.  According to Dr. R-C's analysis, the veteran was 
distrustful of others, had some degree of guardedness, and 
had bouts of irritability.  The veteran's affect was found to 
be anxious and depressed.  However, the veteran's insight and 
judgment were found to be fair, his cognitive skills were 
described as adequate, and the veteran's intelligence was 
found to be average.  Dr. R-C assigned a GAF score of 49 at 
the conclusion of the examination, which is representative of 
serious symptoms.  

Finally, the veteran was again examined by VA in June 2007.  
According to the VA examiner, the veteran had a sad affect 
and exhibited a dysphoric mood, anxiety and depression.  The 
veteran reported having chronic sleep impairment as well as 
prior impulse control problems.  The VA examiner, however, 
found the veteran's prior impulse control to be in part due 
to the veteran's past of alcohol dependence, but it no longer 
appeared to be an issue.  The veteran also reported feelings 
of detachment and avoidance of social contact, but the 
veteran did note that he currently had a roommate and a 
girlfriend.  

The VA examiner concluded that the veteran's speech was 
normal, logical and well-oriented.  Likewise, the examiner 
found the veteran's thought processes to be within normal 
limits.  Also, the examiner found there to be no gross 
deficits with the veteran's memory, but the veteran did 
report having a poor attention span and problems with short-
term memory.  The examiner assigned a GAF score of 62, which 
is representative of some mild symptoms.  

Based on the above evidence, the Board finds that at no time 
during the pendency of the veteran's claim has the next-
higher disability rating of 50 percent been warranted.  As 
previously noted, a 50 percent rating under Diagnostic Code 
9411 is warranted if there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory, impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships. 

Reviewing the VA medical examinations, and the private 
medical examination of Dr. R-C, the veteran fails to meet the 
criteria for a higher disability rating.  The veteran's 
affect was described as sad and anxious, but never flattened.  
The veteran denied panic attacks or current suicidal 
ideations in all three examinations.  The veteran's speech 
was not found to be circumstantial, circumlocutory, or 
stereotyped, and no impairments of judgment or thought 
processes were found.  Also, while the veteran did note 
occupational and social impairment, the veteran currently has 
both a roommate and a girlfriend.  Therefore, the veteran 
fails to meet the criteria for a disability rating of 50 
percent.  

A disability rating of 30 percent is characteristic of 
symptoms such as depressed mood, anxiety, suspiciousness, 
sleep impairment, and occasional mild short-term memory loss.  
Based on the three examinations described above, the veteran 
has demonstrated that he experiences all of these symptoms.  
Therefore, the veteran's current level of disability is 
appropriately represented by a 30 percent disability rating 
under Diagnostic Code 9411.  

The veteran has argued that he should be assigned a 
disability rating of 70 percent under Diagnostic Code 9411, 
citing Dr. R-C's assignment of a GAF score of 49.  VA 
received a copy of the GAF scale in August 2007, in which 
"70%" had been handwritten by the GAF score of 41-50.  This 
argument is in error, however.  First, the GAF scores do not 
necessarily indicate a specific percent evaluation that must 
be assigned.  Additionally, while there is no question that 
the GAF score and interpretations of the score are important 
considerations in rating a psychiatric disability, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue.  See e.g., Richard v. Brown, 9 Vet. App. 
266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

The GAF score must be considered in light of the actual 
symptoms of the veteran's disorder, which provide the primary 
basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  In 
this case, while the GAF scale cites suicidal ideation, 
severe obsessional rituals, and frequent shoplifting as 
examples of symptomatology, VA examination has established 
that the veteran does not actually suffer from these 
symptoms.  Given the actual psychiatric symptoms shown in 
this case, the Board finds that the level of overall 
psychiatric impairment is shown to be more consistent with a 
30 percent disability evaluation.  

Finally, the veteran has argued in his August 2007 appeal to 
the Board that a 70 percent disability rating should be 
assigned because he has continuous thoughts of suicide and 
has daily panic attacks.  The Board is not persuaded by this 
argument.  According to three separate psychiatric 
examinations, including a private psychiatric examination, 
the veteran denied having suicidal ideations and panic 
attacks.  Therefore, the Board does not find this argument 
credible and is not persuaded.  Further, a 70 percent 
disability rating envisions an overall disability picture 
where an individual is unable to function on their own or 
establish any relationships.  The evidence establishes that 
the veteran does not fit into this disability picture.  

Additionally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, at no 
time since the grant of service connection has the veteran's 
symptomatology warranted a higher disability rating, and as 
such, staged ratings are not warranted.  

As a final matter, the Board has considered whether a remand 
for the application of an extra-schedular evaluation under 38 
C.F.R. § 3.321 is warranted.  While the veteran has described 
significant effects on his employment and daily life, the 
evidence does not reflect that the veteran's service-
connected PTSD caused marked interference with employment 
(beyond that already considered in the assigned disability 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, a 
remand to the RO for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 is not necessary.  




ORDER

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD) is denied.  



____________________________________________
C. R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


